Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
  	Applicant’s amendment of 22 December 2021, in which claim 19 has been amended, and claim 32 has been cancelled, is acknowledged.
Claims 19-29 are pending in the application. 
 	Claims 19-29 are being examined herewith.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 May 2022 is acknowledged and considered.
Response to arguments of 22 December 2021
In view of Applicant’s amendment of 22 December 2021, all the rejections to claim 32 are herein withdrawn. Claim 32 has been cancelled.
In view of Applicant’s amendment of 22 December 2021, the rejection of claims 19-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended independent claim 19 to recite that chronic inflammation is refractory to steroids and sulfasalazine.
In view of Applicant’s amendment of 22 December 2021, the rejection of claims 19-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for treatment of the claimed full scope of chronic inflammation caused by a radiation with metformin and sodium butyrate, is herein withdrawn. Applicant has amended independent claim 19 to recite that chronic inflammation caused by a radiation is radiation proctitis, radiation proctosigmoiditis, radiation dermatitis, radiation cystitis, or radiation osteonecrosis. The Specification has provided guidance for metformin and sodium butyrate being effective to treat radiation proctitis (Example 3), or radiation cystitis (Example 4), or radiation osteonecrosis (Example 5) in human patients. The Specification further shows (Example 2, Figure 4B) that, in mice, the combination metformin + sodium butyrate reduces the damage to the intestine mucosa caused by radiation. Further, the Declaration under 37 C.F.R. 1.132, signed by Dr. Kwan-Hwa Chi, submitted on 22 December 2021, provides guidance for metformin and sodium butyrate being effective to treat radiation dermatitis (Experiment I, II) in mice.
Applicant’s arguments (Remarks of 22 December 2021, pages 8-10) against the rejection of claims 19-29 under AIA  35 U.S.C. 103 over Cahan, Vernia, Canani and Saisho, have been considered.
The Declaration under 37 C.F.R. 1.132, signed by Dr. Kwan-Hwa Chi, submitted on 22 December 2021, is acknowledged and considered.
Dr. Chi presents additional data in support of the unexpected superior synergistic (page 3, lines 13-16, Declaration) results obtained for treating chronic inflammation caused by radiation, specifically radiation dermatitis, with a combination of metformin and sodium butyrate (Figure 1A, Figure 1B, Experiment I, page 3, Declaration, wound area in an animal model (male BALB/c mice) of radiation dermatitis upon administration of metformin in combination with sodium butyrate (hydrogel with 0.5% metformin and 40 mM sodium butyrate)), compared to the results obtained with either agent alone (hydrogel with 1% metformin, or hydrogel with 80 mM sodium butyrate, respectively). 
In view of Applicant’s amendment of 22 December 2021, and based on the data submitted in the Declaration under 37 C.F.R. 1.132 of 22 December 2021, the rejection of claims 19-29 under AIA  35 U.S.C. 103 over Cahan, Vernia, Canani and Saisho is herein withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Angela Huang, Patent Agent for Applicant, on 5 May 2022. 
The application has been amended as follows:
1. Re-write claim 19 as follows:
-- 19.  A method of treating chronic inflammation caused by radiation in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a combination of metformin and sodium butyrate, wherein the combination has synergistic effect in treating chronic inflammation caused by radiation, 
wherein the chronic inflammation caused by radiation is refractory to steroids and sulfasalazine,
and wherein the chronic inflammation caused by radiation is radiation proctitis, radiation proctosigmoiditis, radiation proctocolitis, radiation dermatitis, radiation cystitis, or radiation osteonecrosis.--
2. In claim 20, delete the text which is “wherein the effective amount of metformin is” and insert --wherein metformin is administered in the combination in an amount of --.
3. In claim 21, delete the text which is “wherein the effective amount of metformin is” and insert --wherein metformin is administered in the combination in an amount of --.
4. In claim 23, delete the text which is “wherein the effective amount of sodium butyrate is” and insert --wherein sodium butyrate is administered in the combination in an amount of --.
5. In claim 24, delete the text which is “wherein the effective amount of sodium butyrate is” and insert --wherein sodium butyrate is administered in the combination in an amount of --.

Allowable Subject Matter
Claims 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cahan (US 2017/0165214, priority from U.S. Patent Application 14/963,521, filed on 9 December 2015, cited in PTO-892 of 3 June 2021), Vernia et al. (Lancet 2000, 356, 1232-1235, cited in PTO-892 of 3 June 2021) and Miller et al. (Radiation Research 2014, 181 (5), 464-470, cited in IDS) describe the closest prior art, namely a method of treating a radiation induced colitis, which results in inflammation, in a patient in need thereof, with butyrate (Cahan [0027], [0030], [0053], claim 1); or a method of treating radiation proctitis by administering to a subject in need thereof sodium butyrate (Vernia, Summary, also Figure 3), and
a method for protection against damage caused by radiation by administering to a subject in need thereof metformin (Miller, Abstract, Figure 4, Figure 5).
The methods taught by Cahan, Vernia and Miller are not anticipatory nor do they render obvious a method of the instant application for the following reasons: Applicant has clearly shown (Declaration under 37 C.F.R. 1.132 of 22 December 2021), in a side-by-side comparison, that synergistic results (page 3, lines 13-16, Declaration) are obtained for treating chronic inflammation caused by radiation/radiation dermatitis with a combination of metformin and sodium butyrate (Experiment I, FIG. 1A, FIG. 1B, Declaration), compared to the results obtained by treating said disease with either agent alone. 
Such an improvement in the results for treating chronic inflammation caused by radiation with a combination of metformin and sodium butyrate, as instantly claimed, is noteworthy and unexpected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627